782 So. 2d 488 (2001)
Daniel R. DEESE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4042.
District Court of Appeal of Florida, Second District.
March 28, 2001.
SALCINES, Judge.
Daniel R. Deese challenges the order of the trial court summarily denying his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800.
In his motion, Deese sought credit against his prison sentence for the time he spent in jail in Orange County after a detainer was placed on him from Polk County. The trial court denied the motion, finding that Deese was entitled to credit only from the time he was arrested in Orange County on the Polk County charges and not from the time the Polk County detainer was placed on Deese. The trial court was without the benefit of Bryant v. State, 26 Fla. L. Weekly D693, ___ So.2d ___, 2001 WL 219857 (Fla. 2d DCA Mar. 7, 2001) (en banc), wherein we held that Bryant was entitled to jail credit in a Hillsborough County case from the date that the Hillsborough County detainer was placed on him in Escambia County.
We nevertheless affirm the order of the trial court because Deese failed to allege that the court records on their face demonstrate his entitlement to relief. See Hampton v. State, 746 So. 2d 1191 (Fla. 2d DCA 1999), receded from on other *489 grounds, Bryant, 26 Fla. L. Weekly D693, ___ So.2d ___. Our affirmance is without prejudice to any right Deese might have to file a facially sufficient motion for jail credit under rule 3.800. See Hampton, 746 So. 2d 1191.
Affirmed.
PARKER, A.C.J., and WHATLEY, J., concur.